Citation Nr: 1508421	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from April 1982 to September 1982 and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss, and denied reopening the Veteran's claim of service connection for COPD. 

The Veteran was scheduled for a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on February 3, 2015. The hearing was cancelled by the Veteran. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

On February 3, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew all the claims on appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue regarding service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, in a February 3, 2015 statement, requested to withdraw all issues on appeal.  The issues withdrawn include (1) entitlement to service connection for bilateral hearing loss, and (2) whether new and material evidence has been received to reopen a claim of service connection for COPD. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.  

Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD) is dismissed. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


